Citation Nr: 1504984	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-20 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for acute myelogenous leukemia (AML), to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







INTRODUCTION

The Veteran had active military service from August 1969 to April 1972, including service in Vietnam from September 1970 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence of record reveals that the Veteran was initially diagnosed with AML in 2009.  He had service in Vietnam and, therefore, is presumed to have been exposed to herbicides like Agent Orange.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307 (2014). 

Although there are certain disabilities that are presumed incurred by a Veteran in service as a result of exposure to Agent Orange, the identified disability at issue is not specifically included on the list of presumptive diseases enumerated by the Secretary pursuant to the applicable statute.  38 C.F.R. §§ 3.307, 3.309(e) (2014). 

However, the Veteran's representative has, in essence, questioned why all chronic B-cell leukemia's are on the list of presumptive diseases but that AML is not on the list.  See October 2009 Appellant's Brief.  Notwithstanding the presumption provisions, a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) addressed the four elements that must be considered in determining whether a VA medical examination must be provided as required by 38 U.S.C.A. § 5103A.

Those four elements are:  (1) a current disability, (2) an incident or event in service, (3) evidence that may indicate a link to service, and (4) insufficient evidence to decide the claim.

Specifically, the Court held that the third element, an indication that the current disability or symptoms may be associated with service, establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the two.  Therefore, based on the above evidence, the Board, in agreeing with the Veteran's representative's argument set forth in an August 2012 VA Form 646 (wherein he cited McLendon), finds that a nexus opinion is warranted on the issue of whether the Veteran's AML is due to service.  The Veteran had leukemia while his appeal was pending and was exposed to Agent Orange in Vietnam.  Although his is not the type of leukemia that is presumed to be related to Agent Orange, his assertion that it may be related is sufficient to meet the low threshold of McLendon and requires an examination and obtain be obtained.

Based on the above, this case is REMANDED for the following actions:

1.  The AOJ should schedule the Veteran for an examination to determine the nature and etiology of his leukemia.  A copy of the claims file must be provided to the examiner in conjunction with the examination.  The examiner is asked to indicate the diagnosis, and to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that the Veteran's leukemia is caused by or is related to active military service, to include the Veteran's presumed exposure to Agent Orange in Vietnam.  A complete rationale must be provided for any opinion offered.  The examiner should clarify whether AML is a chronic B-cell leukemia, to include hairy cell leukemia or other B-cell leukemia.  The examiner should also discuss whether herbicide exposure is a risk factor for AML, and whether the Veteran had exposure to any non-service risk factors.  

2.  Thereafter, the AOJ should consider all of the evidence of record and re-adjudicate the Veteran's claim for service connection for AML, to include due to exposure to herbicides.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




